Title: To Thomas Jefferson from Walter Carr, 2 June 1801
From: Carr, Walter
To: Jefferson, Thomas


               
                  Sir,
                  Lexington Kentucky June 2nd. 1801
               
               I have taken the liberty of addressing a few lines to you on the subject of the office of marshall in this District
               I beg leave to offer myself as a candidate for that office if vacant—I had the pleasure of being personally acquainted with you while I was an inhabitant of Albermarle altho perhaps may not now be within your recollection—I therefore beg leave to refer you to Gentlemen who have taken the trouble of addressing you on this occasion through the medium of the Secretary of state.
               I am Sir Your hum Servt
               
                  
                     Walter Carr
                  
               
            